ACCEPTED
                                                                                    03-14-00713-CV
                                                                                            5685908
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               6/15/2015 6:01:05 PM
                                                                                  JEFFREY D. KYLE
                            No. 03-14-00713-CV                                               CLERK



                      In the Court of Appeals                      FILED IN
                                                            3rd COURT OF APPEALS
                   for the Third Judicial District              AUSTIN, TEXAS
                                                            6/15/2015 6:01:05 PM
                           Austin, Texas                      JEFFREY D. KYLE
                            _____________                           Clerk


      GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
OF THE STATE OF TEXAS, and Ken Paxton, Attorney General
                  of the State of Texas
                                      Appellants,
                            v.
                CGG VERITAS SERVICES (U.S.), INC.,
                                          Appellee.
                        _____________

                            On Appeal from the
           353rd Judicial District Court of Travis County, Texas
                            _____________

 NOTICE OF DESIGNATION OF LEAD APPELLATE COUNSEL
                            _____________

TO THE HONORABLE THIRD COURT OF APPEALS:
   Pursuant to Texas Rule of Appellate Procedure 6.1(c), please note that
Assistant Solicitor General Joseph D. Hughes is now lead appellate counsel
for Appellants, Glenn Hegar and Ken Paxton. Mr. Hughes is substituting for
Assistant Solicitor General April L. Farris, who is leaving the Attorney Gen-
eral’s Office. Assistant Attorney General Autumn Hamit Patterson is also be-
ing added as appellate counsel for Appellants. Please send all further commu-
nications relating to this appeal to Joseph D. Hughes, Office of the Attorney
General, Solicitor General’s Division, P.O. Box 12548 (MC 059), Austin,


                                      1
Texas 78711-2548, (512) 936-1729 (telephone), (512) 474-2697 (facsimile),
jody.hughes@texasattorneygeneral.gov.


                              Respectfully submitted.

                              KEN PAXTON
                              Attorney General of Texas

                              CHARLES E. ROY
                              First Assistant Attorney General

                              SCOTT A. KELLER
                              Solicitor General


                              /s/ April L. Farris
                              APRIL L. FARRIS
                              Assistant Solicitor General
                              State Bar No. 24069702

                              /s/ Joseph D. Hughes
                              JOSEPH D. HUGHES
                              Assistant Solicitor General
                              State Bar No. 24007410

                              AUTUMN HAMIT PATTERSON
                              Assistant Attorney General
                              State Bar No. 24092947

                              OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
                              Austin, Texas 78711-2548
                              (512) 936-1700
                              (512) 474-2697
                              april.farris@texasattorneygeneral.gov

                              Counsel for Appellants

                                   2
                    C ERTIFICATE          OF   S ERVICE
    I certify that this document has been filed with the clerk of the court and
served by File&Serve Xpress on June 15, 2015, upon:

      Amanda Taylor
      MARTENS TODD LEONARD & TAYLOR
      301 Congress Ave., Suite 1950
      Austin, Texas 78701
      ataylor@textaxlaw.com
      Tel: (512) 542-9898
      Fax: (512) 542-9899

      Lead Counsel for CGG Veritas Services (U.S.), Inc.



                                     /s/ April L. Farris
                                     April L. Farris
                                     Counsel for Appellants




                                      3